Citation Nr: 1525305	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-36 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to January 10, 2013.

2.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss from January 10, 2013.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in pertinent part, awarded service connection for bilateral hearing loss, evaluated as noncompensable from April 21, 2009.

In December 2012, the Board remanded the matter for additional development.  

A March 2013 rating decision further increased the rating to 30 percent, effective January 10,  2013.  As the Veteran did not express satisfaction with the 30 percent rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1. Prior to January 10, 2013, bilateral hearing loss was not manifested by more than Level IV hearing impairment in the left ear and Level I hearing impairment in the right ear.

2. From January 10, 2013, the Veteran's bilateral hearing loss has been manifested by Level VII hearing impairment in the left ear and Level VI hearing impairment in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss prior to January 10, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for an initial disability rating for bilateral hearing loss in excess of 30 percent from January 10, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  Since the August 2009 rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also complied with its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records.  The Veteran has not identified any evidence that remains outstanding.

The RO arranged for VA audiological examinations in July 2009 and January 2013.  The examiners completed all necessary audiometric testing, examined the Veteran, reviewed his claims file, and described the functional effects of his hearing loss.  Therefore, those examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

There has also been substantial compliance with the Board's December 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Updated VA treatment records were associated with the claims file and the AOJ obtained a medical opinion in January 2013.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's remands.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

II.  Legal Criteria, Factual Background, and Analysis 

General Legal Criteria 

The Veteran contends that his bilateral hearing loss disability is severe enough to warrant a disability rating.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz).  

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  

The record contains the report of three audiological evaluations taken during the appeal period.  

Bilateral Hearing Loss Initial Rating

In April 2009 the Veteran filed a claim for service connection for bilateral hearing loss.  Service connection for bilateral hearing loss was granted in August 2009, and is rated at 0 percent disabling from April 21, 2009, and 30 percent disabling from January 10, 2013. 

Prior to January 10, 2013

On July 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
65
80
LEFT
30
25
60
100+
100+


Average pure tone thresholds were 55 in the right ear and 71 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.

The VA audiometry results from July 2009 correspond to a numeric designation of Level I hearing in the right ear and Level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

The VA audiometry result does not show an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86 is not warranted.  

As noted in the prior remand, the record includes a May 2011 VA audiology clinic note and uninterpreted audiogram.  It was unclear whether that test used the Maryland CNC test.  As requested in the remand, a the January 2013 VA examiner reviewed that audiogram and noted that the speech discrimination scores for the May 2011 test were not obtained using the Maryland CNC Word Lists, as the examination was not a Compensation and Pension (C&P) examination.

An examination for hearing impairment for VA compensation purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Thus, the findings from the May 2011 audiogram cannot be used for rating purposes.  

On his November 2009 Notice of Disagreement, the Veteran stated that he was an artilleryman and included the numeric designation of hearing impairment based on pure tone threshold average and speech recognition for each ear and essentially argued that the test results correlated to a higher rating when considering the criteria for exceptional patterns of hearing impairment.  As noted, however, the Board finds that the testing during this portion of the appeal period does not reveal an exceptional pattern of hearing impairment in either ear.  

The preponderance of the evidence is against the assignment of a compensable rating prior to January 10, 2013.  

From January 10, 2013

On January 10, 2013 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
70
90
LEFT
20
30
65
95
105

The pure tone threshold average was 65 in the right ear, and 74 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 68 percent in the right ear and 60 percent in the left ear.

The VA audiometry results from January 2013 correspond to a numeric designation of Level V hearing in the right ear and Level VII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The combined numeric designations result in the assigned rating of 30 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

An exceptional pattern of hearing impairment is shown in the right ear (pure tone thresholds of 30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz).  Under Table VIA, the Roman numeral designation for the right ear may be elevated to the next higher level.  38 C.F.R. § 4.86.  The puretone threshold average of V is elevated to Level VI.  Taking into consideration the exceptional patterns of hearing impairment, under Table VII, a numerical designation of VI for the Veteran's right ear and a designation of VII for the left ear results in the currently assigned 30 percent disability rating.

Thus, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the period after January 10, 2013.  

Other considerations 

The Veteran has reported that he worked around children and had difficulty comprehending speech.  He reported that he lived on a farm and when he goes to the market, he has difficulty understanding the auctioneer.  On January 2013 VA examination, the Veteran reported that he could not hear his granddaughter.  He stated that he could hear her, but couldn't understand.  He reported that he increases the volume on the TV louder than everyone else.  He stated that his hearing loss is a disadvantage in his everyday life. 

The Board has considered the Veteran's lay assertions that his hearing impairment is greater than reflected by the currently assigned ratings.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann, 3 Vet. App. at 349.  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the staged ratings have already been assigned and the record does not reflect any further increase in the hearing loss disability.  Accordingly, further stages are not warranted.  

Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular rating for bilateral hearing loss is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability.  Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  

A review of the July 2009 and January 2013 VA audiological examination reflects that the examiners provided adequate descriptions of the functional effects of the Veteran's hearing loss.  On July 2009 and January 2013 VA examinations, the examiners indicated that a functional effect of the Veteran's hearing loss was difficulty understanding speech in noise and difficulty following instructions.  Based on consideration of all of the relevant evidence of record, the Board finds that impairment caused by hearing loss is contemplated by the staged ratings assigned under Diagnostic Code 6100.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss would be in excess of that contemplated by the assigned staged rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Thun, 22 Vet. App. at 111.  


ORDER

An initial compensable rating for bilateral hearing loss prior to January 10, 2013 is denied. 

An initial rating in excess of 30 percent for bilateral hearing loss from January 10, 2013 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


